Citation Nr: 1642587	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals, right lateral malleolar fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2013 substantive appeal, the Veteran requested a videoconference hearing.  The Board then remanded the claim in March 2015 pursuant to the request.  The Veteran was scheduled for an October 2015 videoconference hearing; however, he failed to appear for the hearing.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's claim for a compensable rating for his right ankle disability was denied by the RO in an October 2010 rating decision.  Thereafter, the RO granted a 10 percent rating in a December 2012 rating decision, effective April 21, 2010.  Although a higher rating has been assigned by the RO for the right ankle disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned and the Veteran has not expressed satisfaction with the higher rating. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Further, the board notes additional evidence has been received since the December 2012 statement of the case (SOC).  Given the Board's remand of the case, the RO will have an opportunity to consider the evidence for this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's claim for increase in excess of a 10 percent rating for his right ankle disability must be remanded for further development.

The Veteran underwent an October 2012 VA examination to determine the severity of his right ankle disability.  The examiner diagnosed the Veteran with right ankle strain and right lateral malleolar fracture.  She indicated any prolonged walking makes the Veteran's ankle flare, while rest is an alleviating factor.  Upon testing, she indicated flexion to 40 degrees and extension to 20 degrees, with no objective evidence of painful motion.  She reported functional impairment, including less movement than normal.  She further noted the Veteran suffers from pain and abnormal motion of the right ankle with slight limitation on standing and walking.

Subsequent to the October 2012 VA examination, the Veteran has reported increased pain of the right lower extremity, including in September 2014 and October 2014 VA treatment records.  Further, the October 2012 VA examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing, as well as nonweight-bearing.  The Board notes the examiner did test the left, undamaged joint of the Veteran.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the severity of his right ankle disability and that addresses such inquiries.

Additionally, the VA must attempt to verify the address of the Veteran.  The Board notes the Veteran was incarcerated until August 6, 2014, at which time he was released on parole.  Thereafter, in December 2015, the RO terminated the Veteran's benefits due to the determination that he was considered a "fugitive felon."  No further correspondence has been received from the Veteran since that time and the RO must attempt to verify his address prior to scheduling him for a VA examination.

Lastly, in light of the remand, any relevant ongoing VA treatment records should be requested on remand from February 2015.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's present mailing address prior to scheduling the VA examination.

2.  Obtain updated VA treatment records dated from February 2015.

3.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his right ankle disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and any effect pain has on range of motion.

The right ankle joint should also be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

4.  If the Veteran does not report to the VA examination, include a copy of the notification letter scheduling the examination in the claims file.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

